Citation Nr: 0010603	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Office (RO) September 1994 rating decision which 
granted service connection for PTSD, assigning it a 
noncompensable rating.  By RO determination in July 1995, the 
rating for PTSD was increased to 10 percent; by rating 
decision in February 1997, the rating was increased to 50 
percent, effective the date of the award of service 
connection.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claim remains in controversy where less than the 
maximum available benefit is awarded.


REMAND

The veteran's claim of a rating in excess of the currently 
assigned 50 percent for his service-connected PTSD is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating initially assigned by the RO at the 
time of the September 1994 grant of service connection.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  If a claim is 
well grounded, VA has a duty to assist in the development of 
facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

As the veteran noted disagreement with the initial rating 
assigned his PTSD in September 1994 and perfected his appeal 
as to that issue (but he did not express disagreement with 
regard to the effective date of award of service connection 
for the disorder), the propriety of the rating from effective 
date of the award through to final resolution of the issue is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126. 

The most recent VA psychiatric examination was performed in 
May 1998 (including clinical studies), diagnosing chronic 
PTSD and discussing the nature and severity of the pertinent 
symptomatology as reported by the veteran and as documented 
in his claims file.  The examiner indicated that the 
veteran's PTSD-related occupational impairment was associated 
with poor concentration and flashbacks of severity "that 
would make him unemployable."  He assigned a Global 
Assessment of Functioning (GAF) score of 49, noting that 
occupational functioning was "seriously" impaired.  This 
inconsistency ("serious impairment" versus 
"unemployability") was also made apparent by the veteran's 
report of being unable to work because of his PTSD-related 
symptoms (situational confusion, concentration impairment, 
and flashbacks) and a statement that he preemptively quit 
work out of concern for the safety of others; reportedly, he 
has not sought another job since he quit his last position 
because he felt that his age and being overweight would 
detrimentally influence any employer's decision to hire him.  
Thus, it appears that he voluntarily quit work because of 
PTSD-related symptoms but has not sought reemployment because 
of factors unrelated to that disability (the Board notes that 
there appears to be no question that his PTSD does have a 
negative impact on his ability to function in both social and 
occupational settings, yet the degree or extent of such 
impairment is unclear).  

On Minnesota Multiphasic Personality Inventory testing 
performed in conjunction with VA psychiatric examination in 
May 1998, it was noted that the veteran's responses produced 
a profile of "questionable validity" as they may have led 
to exaggeration or distortion of his current status; his 
responses may have been due to a "cry for help, an acute 
disturbance or an attempt to intentionally exaggerate the 
symptomatology for secondary gain."  

In view of the foregoing, the Board is of the opinion that 
another thorough VA psychiatric examination should be 
conducted to resolve the above-discussed inconsistencies and 
to assess the severity of the veteran's PTSD, expressed in 
terms of the pertinent rating criteria.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  It should be noted that neither the 
veteran nor the Board may make medical determinations.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Finally, on VA psychiatric examination in May 1998, the 
veteran indicated that he received regular treatment for his 
PTSD, yet the most recent clinical evidence of record (with 
the exception of December 1996 and May 1998 VA compensation 
and pension examination reports) date from June 1995.  Thus, 
the veteran's complete VA (and/or private) medical records of 
PTSD treatment since June 1995, should be obtained by the RO 
for association with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
PTSD since June 1995.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
reports of treatment (not already of 
record) should be secured and added to 
the claims file.

2.  The veteran should then be afforded 
another VA psychiatric examination to 
determine the nature and severity of his 
service-connected PTSD.  The examination 
report should include a description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the veteran's 
service-connected PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score assigned, in 
compliance with Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The examiner should 
also comment on how the veteran's PTSD 
affects his industrial adaptability.  

3.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1999).  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

- 5 -


